UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7196


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

APRIL NICOLE GARRETT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:07-cr-01463-HMH-1; 7:12-cv-00966-HMH)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


April Nicole Garrett, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            April    Nicole    Garrett            seeks    to     appeal    the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2012)     motion.        We    dismiss           the    appeal     for    lack        of

jurisdiction because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he

timely   filing     of   a   notice      of       appeal    in     a    civil   case      is    a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on April 12, 2012.            The notice of appeal was filed, at the

earliest, on July 11, 2012.               Because Garrett failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                             We dispense with

oral    argument    because       the    facts       and        legal    contentions       are

adequately    presented      in    the    materials             before    the     court    and

argument would not aid the decisional process.

                                                                                  DISMISSED



                                              2